Citation Nr: 1147484	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  08-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ankle disability, to include residuals of right fibula fracture and arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and two of his children


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) in the U.S. Marine Corps Reserve from March 1981 to July 1981.  He also had periods of unverified Reserve duty from 1981 to 1987.  The record reflects, and the appellant avers, that he sustained an injury during a weekend drill on October 13, 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Augusta, Maine.  

In July 2008, the appellant and two witnesses testified before a Decision Review Officer (DRO) in Detroit, Michigan.  A transcript of that hearing is of record.

This claim was previously before the Board in November 2009 and March 2011, when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remands and will proceed to adjudicate the appeal. See Dyment v. West, 13 Vet. App. 141 (1999), ( aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 
 

FINDINGS OF FACT

A right ankle disability, to include residuals of a right fibula fracture and arthritis, has not be shown by competent clinical, or competent and credible lay, evidence of record to be etiologically related to the appellants military service. 



CONCLUSION OF LAW

A right ankle disability, to include residuals of right fibula fracture and arthritis, was not incurred in, or aggravated by, service.  38 U.S.C.A. §§  101(24), 1112, 1113, 1131 (West 2002);38 C.F.R. § 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the appellant in November 2006, VA informed him of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the appellant as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because the VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the appellant's service treatment records (STRs), VA and private medical records, and the statements of the appellant and two of his children in support of his claim, to include their testimony at a DRO hearing.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal was obtained in December 2009, with an addendum in August 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is more than adequate.  It considers the pertinent evidence of record, to include the appellant's STRs, statements of the appellant regarding symptoms, a physical examination, and x-rays.  The examiner provided a rationale for the opinion proffered.  

In an October 2011 statement, the appellant's accredited representative contended that a new VA examination is warranted because the December 2009 VA examination is more than two years old.  The Board acknowledges that in some instances, such as a claim for an increased rating, an additional VA examination may be required to accurately reflect a claimant's disability symptoms where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  However, in the present claim, the appellant is not seeking an increased rating, but rather entitlement to service connection; thus, whether he has had an increase in symptoms since his 2009 VA examination is not relevant.  The pertinent issue is whether his symptoms are related to service, not their severity.  As noted above, the Board finds that the December 2009 VA examination, with an addendum in August 2011, is adequate.   

In a November 2011 informal hearing presentation, the appellant's accredited representative contended that the December 2009 VA examination is inadequate  because the examiner did not discuss positive evidence indicating that that the appellant suffers from a current disability and evidence suggesting that the condition is related to an in-service accident.  The Board finds that the representative's reliance on Gabrielson v. Brown, 7 Vet. App. 36 (1994) is incorrect.  As has been noted by the Court, the decision in Gabrielson was based on the unique facts of that case in which the Board did not make its own reasons and bases but instead relied on the medical examiner's opinion.  The Court has held that a medical examiner's opinion need not discuss all evidence favorable to an appellant's claim when rendering an opinion.  Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009).  See also Agostov v. Mansfield , and White v. Shinseki, 2009 WL 4018269 (November 23, 2009).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  The Board, as discussed below, will weigh and evaluate the evidence in arriving at the final decision.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.  

Legal criteria

Service connection-in general

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the appellant has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002).  

Evidence

The appellant contends that he has a right ankle disability causally related to his service.  He specifically notes that he had a fracture in service in August 1984.  The Board has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant's service treatment records (STR) reflect that he sustained an avulsion fracture of the right distal fibula in October 1984, for which he was placed in a short leg, non weight bearing, cast for approximately eight weeks (See December 1984 STR).  An October 14, 1984 injury notification form from the U.S. Naval Hospital Branch Clinic in Detroit, Michigan reflects that the medical examiner opined that the injury occurred while the appellant was "within command".  

An STR, dated in February 1985, reflects that the appellant complained of right foot soreness after prolonged standing or walking.  The examiner opined that he believed that the pain was related to a ligamentous problem and not to the fracture.  Another STR, also dated in February 1985, reflects that the appellant had been doing well after his fracture until approximately two weeks prior to the STR when, without trauma, he noted pain along the tibular posterior with slight transient heel numbness.  The ankle and foot were noted to be normal upon examination.  The impression was tibular posterior tendonitis.  A March 1985 STR reflects that the appellant was doing better without treatment and was returned to full duty.

STRs reflect that in June 1985, the appellant verified that he had not had an adverse change in his physical condition since his last examination.  He was examined and found physically qualified for 14 days of training duty.  In July 1985, he was found physically qualified for release after his 14 days of training.  In May 1986, the appellant again verified that there had been no adverse change in his physical condition since his last physical examination.  He was examined and found physically qualified for 14 days of training duty.  In June 1986, he was examined and found physically qualified for release after his 14 days of training.  

The claims file includes a private medical record from Dr. Kramar (Western Wing practice) dated in October 2006.  The note reflects "[history] of [right ] fibula fracture/pedal edema.  I have asked him to consider support stockings.  Of course [weight] loss is the answer."  The report reflects that the appellant was morbidly obese.  The report also reflects that the appellant reported that the in service right ankle fracture was casted for 12 weeks.  The report is negative for an opinion as to the etiology of the appellant's current right ankle complaints as due to service.    

The appellant underwent a VA examination in September 2007.  The examiner noted that the appellant's right ankle had minimal swelling, some tenderness on the lateral side, and some limitations of range of motion with pain.  X-rays of the appellant's ankle appeared normal with no evidence of any residual of fracture and no posttraumatic arthritis.  The diagnosis was chronic right ankle sprain with limited motion, with no evidence of any residual of fracture.  

In a handwritten note from Dr. Kramar, dated June 30, 2008, Dr. Kramar stated that, per the appellant's history, he had a right fibula fracture in 1986 requiring surgery.  Dr. Kramar noted that she did not request an x-ray of the ankle because the appellant "follows at VA."  Dr. Kramar stated that the appellant has been treated by her office, Western Wayne, from August 2006 to October 2006 for onychomycosis of the toenails, tinea pedis, and severe nail dystrophy secondary to the above.  She also noted he was treated with antifungal and toenail removal of both great toe nails.  

July 2008 private medical records reflect that the appellant gave a history of a right ankle fracture in 1996.  It is noted that he had "osteoarthritis, localized, primary, involving ankle and foot.  Military injury of [right] ankle."  The report is negative for any x-rays or other diagnostic studies indicating, or confirming, that the appellant had osteoarthritis.  The records note that the appellant had gained more than 10 pounds and had right ankle joint pain.   

The claims file includes the testimony of the appellant and two of his daughters at a DRO hearing in July 2008.  The appellant testified that after service, his sole treatment has been with Western Wing.  The appellant testified that he has missed work because of his ankle swelling and pain.  He further testified that he never had an ankle problem prior to service in the Reserve.  

The appellant's older daughter testified that she was born in 1989 and that the appellant has had trouble with his ankle since service.  She noted that the injury "takes him a lot slower than it would take the average person to wake up and walk, and affects his everything."  She noted that cutting the grass takes a toll on him.  She also opined that the injury is not due to his age or genetics.  (See DRO hearing transcript, page 5.)  

The appellant's younger daughter testified that the appellant "would look so tired after a little activity.  After we had gone somewhere, he would always sit and take breaks because he can't walk long distances without getting pain or beginning to hurt or trying to feel tired." (See DRO hearing transcript, page 6.)

Both daughters testified that they had seen the appellant elevate his foot because of swelling.

A December 2009 VA examination report reflects that upon physical examination the appellant did not appear to be in any pain and his posture was good.  There was normal heel-toe gait without any limp.  A right ankle examination revealed that the alignment was normal.  There was no deformity or swelling.  X-rays of the ankle were normal with no evidence of any residual of fracture or any posttraumatic arthritis.  The diagnosis was normal right ankle without any residual of trauma any fracture.  The report reflects that after a review of the claims file, to include the STRs, an examination of the appellant, and a review of x-rays, the examiner opined that "it is not at least as likely as not that the appellant has any residuals causally related to the appellant's right distal avulsion fracture during the drill duty in October of 1984."  The examiner noted that his opinion was based on the evidence which reflected that there was no residual of fracture or any post-traumatic changes in the right ankle.  

Analysis

Initially, the Board notes that the competent evidence reflects that the appellant had a diagnosis of chronic right ankle sprain in September 2007, although no such diagnosis was noted in the December 2009 VA examination report.  As a disability was diagnosed during the pendency of the appellant's claim, the Board finds that the first element for service connection, a current disability, has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board also finds that the second element, an injury in service, has been met because the STRs reflect a right ankle fracture in 1984, and an unrelated ligament problem (tibular posterior tendonitis) in February 1985.

For reasons discussed below, the Board finds that the third element for entitlement to service connection, credible competent evidence of a causal relationship between an in-service injury or disease and the current disability, has not been met.  

The December 2009 examiner, who reviewed the claims file on two separate occasions, in December 2009 and August 2011, opined that "it is not at least as likely as not that the appellant has any residuals causally related to the appellant's right distal avulsion fracture during the drill duty in October of 1984."  The examiner noted that his opinion was based on the evidence which reflected that there was no residual of fracture or any posttraumatic changes in the right ankle.  The examiner considered the appellant's statement that there has been pain in his ankle since service, and still opined against a finding that the appellant had a current disability related to the in-service fracture.  The examiner considered the entire claims file, to include the February 1985 STRs diagnosing tibular posterior tendonitis, and still did not find that the appellant had a current disability related to service.  The September 2007 VA also found that there was no posttraumatic arthritis.  

Dr. Kramar's records do not reflect a clinical opinion, based on a thorough rationale, that the appellant has a current right ankle disability related to service, or evidence of a diagnosis based on diagnostic testing.  Instead, Dr. Kramar's records include recitations of what the appellant has reported with regard to his medical history.  The records include a list of the appellant's past and present medical history as reported by the appellant, to include, obstructive sleep apnea, onychomycosis, cholecystectomy, tonsillectomy, adenoidectomy, great toenail removal, and a right ankle injury in service.  The Board is unsure if the information in the reports was reportedly incorrectly by the appellant, or recorded incorrectly by Dr. Kramar; however, the private reports do reflect inaccuracies.  First, Dr. Kramar notes a diagnosis of osteoarthritis; however, she noted that she did not order x-rays of the appellant's right ankle.  (See June 2008 handwritten note.)  In addition, the VA x-rays reflect that the appellant does not have osteoarthritis.  Second, Dr. Kramar refers to the appellant's right ankle fracture as occurring in 1996 (See July 2008 record), and as having occurred in 1986 (See June 2008 handwritten note).  The STRs, which are contemporaneous to the injury, reflect that it occurred in 1984.  Third, Dr. Kramar notes that the fracture required surgery (See June 2008 handwritten note) and that it did not require surgery (See October 2006 record).  The STRs reflect it did not require surgery.  Fourth, Dr. Kramar's records reflect that the appellant's ankle had been casted for 12 weeks.  The STRs reflect it was casted for eight weeks.     

The Board finds that the STRS regarding the appellant's right ankle in service are more probative than the appellant's subsequent lay statement to his physician more than 20 years after the in service incident.  The Board is not bound to accept the opinion of an examiner which is based on unsupported evidence. See Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's opinions based on history furnished by appellant and unsupported by clinical evidence were merely conclusions unsupported by any objective medical evidence).  

The Board notes that the clinical evidence reflects that the appellant is morbidly obese.  An October 2006 private medical record reflects that the appellant reported that he had been exercising and attempting to "cutdown on portion size".  It was noted that "as he has been exercising [the right ankle] has caused him a little bit of trouble."  Dr. Kramar notes that "of course [weight] loss is the answer."  A July 2008 private medical record reflects that the appellant had gained more than 10 pounds and had right ankle joint pain.  Thus, when discussing the appellant's ankle pain, Dr. Kramar's notations indicate that it is related to his obesity.  

The earliest post service clinical evidence of record that the appellant sought treatment for a right ankle disability is after he filed his claim for entitlement to service connection on October 20, 2006.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An October 27, 2006 private treatment record reflects the following:  "[The appellant] states that he has a [history of a right] fibula fracture from 1986 when he was in the Service.  It never required surgery but he was casted for 12 weeks.  As he has been exercising, it has caused him a little bit of trouble and when he is on his feet for prolonged periods of time.  He has had no new injury.  He is just wondering what can be done."  The Board finds that if the appellant had been in pain and discomfort for approximately 20 years, it would have been reasonable for him to have reported such a lengthy time period of continual symptoms, and for it to have been noted in the clinical records; it is not.  The October 2006 private record reflects that the appellant was seeking treatment for his weight and his onychomycosis when he mentioned right ankle pain due to recent exercising and due to standing for prolonged periods.  

The Board also notes that the appellant was treated by Dr. Kramar for other conditions of the right lower extremity.  The records reflect he had onychomycosis, a bilateral great toenail removal, tinea pedis, and severe nail dystrophy between August and October 2006.  There is no evidence of record that he sought treatment from Dr. Kramar during that time (prior to October 27, 2006) for right ankle complaints.  The Board finds that, because the appellant was being treated for feet disabilities of the toe and skin, it would have been reasonable for him, if he had ankle complaints, to have sought treatment for it at that time; the record is against such a finding.  

The appellant has not provided any clinical evidence of treatment between separation from service in 1987 and his 2006 complaints.  He has stated that he was treated with Dr. Kramar's office, yet Dr. Kramar's office stated that the appellant was followed at VA for his right ankle.  The earliest VA clinical record regarding the right ankle is the September 2007 VA examination report.  The appellant did not report, in a VA 21-4142, any earlier treatment by Dr. Kramar or VA.

In addition, while the appellant may be credible with regard to current symptoms of pain and swelling, the Board finds that the appellant's statement of continuity of symptoms since service is not credible when considered with the record as a whole.  In this regard, the Board notes that not only is there an absence of clinical complaints for approximately twenty years after separation from service, but the STRs are against a finding of chronic complaints or treatment.  As noted above, a March 1985 STR reflects that the appellant was returned to full duty, and STRs in June 1985, July 1985, May 1986, and June 1986 reflect no adverse changes to his physical condition and that he was qualified for duty.  The Board finds that if the appellant had been having chronic pain or swelling, or other complaints, of the right ankle, it would have been reasonable for them to have been noted by him, or the examiner, in 1985 or 1986 when he was beginning his duty training, during the course of his duty training, or upon completion of his duty training.  Instead, the record reflects he was physically qualified. 

While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The Board notes that the appellant is competent to attest to factual matters of which he has first-hand knowledge (e.g., ankle pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the appellant is competent to report that he had ankle pain since reserve service.  In addition, the appellant's children are competent to report their observations of the appellant.  

The Board notes that the appellant and his daughters have not been shown to possess medical training or expertise necessary to render a competent diagnosis or treatment, thus, their opinions as to etiology and diagnosis are not as probative as that of the VA examiners, who have medical training and who reviewed the clinical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Not only can neither daughter competently testify as to whether the appellant's tiredness and foot swelling is due to his obesity (See October 2006 clinical record), his right ankle in-service injury, or some other condition, but importantly neither daughter was alive when the appellant was in service.  Thus, neither daughter can competently testify as to continuity of symptoms since service.  See also Caluza v. Brown, 7 Vet. App. 498, 510 - 511 (1995) (credibility can be evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  

The evidence also reflects that the appellant has given inaccurate information with regard to the injury in service; thus, indicating that his memory, or reporting, of the injury is not accurate.  The appellant, in affirming the statement of his accredited representative at the DRO hearing, and in his December 2009 statement, reported that he was casted for 16 weeks.  However, the STRs reflect casting for eight weeks.  

While the appellant may have had chronic ankle pain and swelling for many years, there is no competent clinical opinion which causally relates such symptoms to service.  To the contrary, the clinical evidence is against such a causal relationship.  

In conclusion, the Board finds that the clinical evidence of record is more probative than the statements of the appellant and his daughters.  The Board finds that the evidence is against a finding that the appellant has a right ankle disability causally related to active service.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. §  5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for a right ankle disability, to include residuals of right fibula fracture and arthritis, is denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


